Citation Nr: 1104081	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) in a November 2005 rating determination 
that denied service connection for bilateral hearing loss, a 
right knee injury, a thoracolumbar spine strain, and a cervical 
spine strain.  

2.  Whether new and material evidence has been received to reopen 
the previously denied claims of service connection for a right 
ear hearing loss, residuals of a right knee injury, a 
thoracolumbar spine strain, and a cervical spine strain.  

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a thoracolumbar spine 
disorder.  

5.  Entitlement to service connection for a right elbow disorder. 

6.  Entitlement to service connection for a right pinky disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to October 1987 and 
from January 2004 to March 2005.  He also had Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Detroit, Michigan.  

The Veteran appeared at a Travel Board hearing at the RO before 
the undersigned Acting Veterans Law Judge in August 2010.  A 
transcript of the hearing is of record.  

The issues of service connection for a right elbow and right 
pinky finger disorders in addition to the newly reopen claims of 
service connection for thoracolumbar and cervical spine disorders 
are remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  

FINDINGS OF FACT

1.  The rating decision of November 2005, denying service 
connection for bilateral hearing loss, a right knee injury, a 
thoracolumbar spine strain, and a cervical spine strain did not 
incorrectly apply the applicable statutory and regulatory 
provisions existing at the time, such that the outcome of the 
claim would have been manifestly different but for the error.

2.  The RO denied service connection for a right knee disorder 
and right and left ear hearing loss in November 2005.  The 
Veteran was notified of this decision in December 2005 and did 
not appeal.

3.  In a May 2009 rating determination, the RO granted service 
connection for left ear hearing loss.  

4.  Evidence received since the denial of service connection for 
right ear hearing loss and a right knee disorder in November 2005 
does not raise a reasonable possibility of substantiating the 
claim.

5.  In a November 2005 rating determination, the RO denied 
service connection for thoracolumbar and cervical spine 
disorders; the Veteran was notified of this decision that in 
December 2005 and did not appeal.

6.  Evidence received since the November 2005 denial of service 
connection for thoracolumbar and cervical spine disorders raises 
a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection 
for bilateral hearing loss, a right knee injury, a thoracolumbar 
spine strain, and a cervical spine strain did not contain CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).  

2.  The RO's November 2005 rating determination denying service 
connection for right ear hearing loss and a right knee disorder 
became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010).

3.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for right ear hearing loss and 
a right knee disorder has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The RO's November 2005 rating determination denying service 
connection for thoracolumbar and cervical spine disorders became 
final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

5.  Evidence received since the November 2005 rating 
determination denying service connection for cervical and 
thoracolumbar spine disorders is new and material, and the 
Veteran's claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating or other adjudicatory decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the basis 
that previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied, " (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit has 
held that in order to be CUE, the error must be of a type that is 
outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).

As an initial step a claimant asserting clear and unmistakable 
error must specify the error.  It is not enough to merely assert 
that there was clear and unmistakable error, to make broad-brush 
allegations of such error, or to assert that the evidence was 
improperly weighed and evaluated.  Rather, the claim must be 
raised with some degree of specificity.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A breach of a duty to assist cannot constitute CUE and "grave 
procedural error" does not render a decision of VA non-final.  
Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), overruling 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  A CUE claim is an 
attack on a prior judgment that asserts an incorrect application 
of law or fact, and an incomplete record, factually correct in 
all other respects, is not CUE.  Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).

The pertinent regulations relevant to service connection for the 
issues on appeal are the same today as they were in 2005.  
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The RO when denying service connection for hearing loss noted 
that the evidence of record did not show audiometric findings 
which met the criteria for the grant of service connection for 
defective hearing.  

With regard to the right knee, the RO noted that service 
treatment records revealed that the Veteran injured his right 
knee during physical training in August 1998.  The RO noted that 
the Veteran received treatment for the right knee and a bandage 
wrapping for the knee with no further treatment.  It indicated 
that no further complaints were found and that no further 
complaints were found at discharge.  The RO indicated that the 
August 2005 VA examination performed in conjunction with the 
Veteran's claim revealed normal findings.  It also noted that 
although there was treatment in service for a right knee injury, 
no permanent residual or chronic disability subject to service 
connection was shown by the service treatment records or 
demonstrated by evidence following service.  Therefore, service 
connection was denied.  

As to the thoracolumbar spine, the RO noted that the Veteran was 
seen in October 2004 with complaints of back and right elbow pain 
due to a fall on some stairs.  It observed that there were no 
injuries found and the Veteran was treated conservatively for 
back and neck strain.  The RO noted that on VA examination, the 
Veteran had good muscle tone without spasm or atrophy.  There was 
no scoliosis or kyphosis and there was normal lordosis.  Range of 
motion was mildly reduced at 70 degrees.  X-rays were within 
normal limits and there was no evidence of trauma.  The examiner 
rendered a diagnosis of normal thoracic and lumbar spines.  The 
RO indicated that although there was a record of treatment in 
service for a thoracolumbar spine strain, no permanent or 
residual disability subject to service connection was shown in 
the service treatment records or demonstrated by evidence 
following service.  Therefore, the RO denied service connection.

As to the cervical spine strain, the RO noted the October 2004 
fall and the finding of no injuries with conservative treatment.  
There RO also stated that the August 2005 VA examination revealed 
normal findings for the cervical spine.  The RO indicated that 
although there was a record of treatment in service for a 
cervical spine strain, no permanent residuals or chronic 
disability subject to service connection was shown in the service 
treatment records or demonstrated by evidence following service.  
Therefore, the RO denied service connection.

The Veteran maintains that the RO did not properly apply the 
relevant statutes and regulations when denying the above claims 
in the November 2005 decision.  He maintains that the RO should 
have looked at his claims on the basis of aggravation of a pre-
existing injury.  He maintains that the RO should have applied 
the provisions of 38 C.F.R. § 3.304 and 3.306, as these 
conditions may have pre-existed service and were aggravated by 
service.  In the alternative, he maintains that he should have 
been afforded another VA examination as the August 2005 VA 
examination was conducted within one year of his release of 
service and was not sufficient to determine whether any back, 
knee, or hearing loss disorder developed within the one year 
presumptive period following service.  

The Board notes that while the RO did not address the possibility 
of the existence of a pre-existing condition with subsequent 
aggravation of the conditions during service, the RO denied the 
claims on the basis of no evidence of current disability.  

In this regard, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; Applicable case law at 
that time included Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
competent evidence, consisting of treatment records and the 
results of the August 2005 VA examination, was to the effect that 
the Veteran did not have a right knee disorder, a cervical spine 
disorder, a thoracolumbar spine disorder, or hearing loss for 
which service connection could be granted.  As the Veteran was 
not shown to have had any of the claimed disabilities, which is a 
necessity for establishing service connection, his argument that 
service connection should have been granted under 38 C.F.R. 
§ 3.304 or 3.306 must fail.  

With regard to the Veteran's claim that VA should have afforded 
him another VA examination, the Board notes that the Veteran was 
afforded a VA examination in August 2005.  He was also given an 
opportunity to provide information demonstrating that he 
currently had any of the claimed disabilities at that time.  He 
did not submit such evidence.  Moreover, any breach by VA of its 
duty-to-assist obligation cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record, rather 
than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994).

While the appellant did present evidence, such evidence was 
reviewed, discussed, and, ultimately, refuted by the RO as not 
being supported by the most probative medical evidence of record.  
Failure to find otherwise by the RO is not "undebatable" error.  
The decision to deny service connection was supported.  If a 
decision is factually supported, it cannot be clearly and 
unmistakably erroneous.

The Board appreciates that the Veteran does not agree with 
conclusions reached in the November 2005 RO decision; however, 
the Court has consistently stressed the rigorous nature of the 
concept of CUE; "clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).

In view of the foregoing, the Board determines that the November 
2005 rating determination was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude that 
the original decision was fatally flawed").  As the November 2005 
rating decision was supported by the evidence and law then of 
record, it was not the product of CUE.  As evidenced above, there 
was a reasonable basis for the denial.

New and Material

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).



Right Ear Hearing Loss

As noted above, the RO denied service connection for right and 
left ear hearing loss in November 2005.  The Veteran was notified 
of this decision in December 2005 and did not appeal.  Thus, the 
decision became final.  In denying service connection, the RO 
noted that the hearing results in service did not show a right 
ear hearing loss and that the findings made at the time of the 
August 2005 VA examination did not meet the criteria for granting 
service connection for defective hearing.  The audiograms results 
revealed decibel level readings of 10, 10, 10, 25, and 20 in the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition testing was 96 percent in the right ear.  

The Veteran requested that his claim for service connection for 
hearing loss be reopened in October 2007.  He noted that he was 
exposed to acoustic trauma while in service due to daily enemy 
mortar fire.  

Evidence added to the record subsequent to the November 2005 
rating determination includes VA treatment records, statements 
from the Veteran as to his inservice noise exposure, the results 
of an April 2009 VA audiological examination, and the testimony 
of the Veteran at his August 2010 hearing.  

The VA treatment records make no reference to any findings or 
treatment of right ear hearing loss.  The statements and 
testimony of the Veteran as to his noise exposure were known at 
the time of the prior denial.  Most importantly, the results of 
the April 2009 VA examination reveal that the Veteran had decibel 
level readings of 20, 20, 30, 25, and 30 in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz, with a speech recognition score 
of 96 percent.  

As noted above, the RO, in a May 2009 rating determination 
granted service connection for left ear hearing loss as a result 
of the April 2009 VA examination results.  

In this case, there is no question that right ear hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 has not 
been shown at any time post service. Evidence must show that the 
Veteran currently has the disability for which benefits are being 
claimed.  Here, while there are indications of in-service 
acoustic trauma, since the clinical evidence shows that the 
Veteran does not currently have a right ear hearing loss 
disability, as defined by the applicable regulation, which was 
the basis for the prior denial, the claim must be denied.

In this case, the numeric designations shown on audiometric and 
speech recognition testing indicate that the Veteran's right ear 
hearing acuity is not severe enough to constitute a disability 
for VA compensation purposes.  The newly received evidence does 
not demonstrate that the Veteran currently has right ear hearing 
loss for compensation purposes.  This was the basis for the prior 
denial.  Accordingly, it does not raise a reasonable possibility 
of substantiating the claim and is not new and material and the 
petition to reopen must be denied.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt, but does 
not find the evidence to be so evenly balanced as to give rise to 
such doubt.  38 U.S.C.A. § 5107(b) (West 2002).

Right Knee

As noted above, the RO denied service connection for a right knee 
disorder in November 2005.  The Veteran was notified of this 
decision in December 2005 and did not appeal.  Thus, the decision 
became final.  In denying service connection, the RO indicated 
that service treatment records revealed that the Veteran injured 
his right knee during physical training in August 1998.  The RO 
noted that the Veteran was treated with medication and a bandage 
wrapping on the knee.  No further complaints were found and no 
symptoms were noted at discharge.  

The RO indicated that the August 2005 VA examination showed the 
knee had a normal appearance without swelling or deformity.  
Patellar position was normal and there was no crepitation on 
movement.  The range of motion was full without complaint of 
pain.  It was noted that it was not likely that there would be 
additional loss of motion due to pain, fatigue, weakness, or 
incoordination on repetitive use.  X-rays were within normal 
limits and there was no evidence of residual trauma.  

The RO denied service connection on the basis that although there 
was a record of treatment in service for a right knee injury, no 
permanent residual or chronic disability subject to service 
connection was shown by the service records or demonstrated by 
evidence following service.  Therefore, service connection was 
denied.  

Evidence added to the record includes VA treatment records and 
statements and testimony of the Veteran.  The VA treatment 
records, while noting pain in the right knee, do not contain a 
definitive diagnosis as it relates to any right knee disorder.  
Moreover, the treatment records did not contain any medical 
opinions relating any current knee problems to the Veteran's 
period of service.  

The statements and testimony of the Veteran demonstrate that it 
is his belief that any current right knee disorder results from 
the inservice knee injury.  While the Veteran provided in-depth 
testimony as to how he sustained his injury, the service 
treatment records demonstrating the injury, and subsequent 
service treatment records showing no treatment, as well as the 
result of the August 2005 VA examination showing no right knee 
disability, were available at the time of the prior denial.  

The newly received evidence does not relate to the unestablished 
element of a nexus between any current right knee disorder and 
service.  Absent competent evidence of a nexus, the evidence of 
current disability could not substantiate the claim.  
Accordingly, it does not raise a reasonable possibility of 
substantiating the claim and is not new and material and the 
petition to reopen must be denied.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt, but does 
not find the evidence to be so evenly balanced as to give rise to 
such doubt.  38 U.S.C.A. § 5107(b).



Thoracolumbar and Cervical Spine Disorders

As noted above, the RO denied service connection for cervical and 
thoracolumbar spine disorders in November 2005.  The Veteran was 
notified of this decision in December 2005 and did not appeal.  
Thus, the decision became final.  

As to both the thoracolumbar and cervical spine disorders, the RO 
noted that the Veteran was seen in October 2004 with complaints 
of back pain due to a fall on some stairs.  It noted that there 
were no injuries found and the Veteran was treated conservatively 
for back and neck strain.  The RO further observed that at the 
time of the August 2005 VA examination, the examiner rendered 
diagnoses of normal cervical, thoracic and lumbar spines.  The RO 
indicated that although there was a record of treatment in 
service for cervical and thoracolumbar spine strains, no 
permanent or residual disability subject to service connection 
was shown in the service treatment records or demonstrated by 
evidence following service.  Therefore, the RO denied service 
connection.

Evidence added to the record subsequent to the November 2005 
rating determination includes VA treatment records, the results 
of several VA examinations, statements and testimony from the 
Veteran, and a statement from R. K. that he helped care for the 
Veteran following the August 2004 incident.  

The VA treatment records and examination results reveal that the 
Veteran currently has degenerative joint disease of the lumbar 
spine.  There has also been demonstration of chronic neck pain in 
treatment records obtained in conjunction with the Veteran's 
claim.  One of the bases for the prior denial was that there was 
an absence of a current disability.  The treatment records 
obtained in conjunction with the Veteran's claim reveal that he 
now has a current disability.  

The Court recently issued a decision asserting that new evidence 
can be "material" if it addresses any element required to 
establish entitlement to the benefit claimed that was not 
previously of record, even if not adequate by itself to prove 
entitlement to the benefit claimed.  Shade v. Shinseki, No. 08-
3548 (U.S. Vet. App. Nov. 2, 2010).  Therefore, the Veteran's 
claims of service connection for cervical and thoracolumbar spine 
disorders are reopened.  

The Board notes that the March 2008 and April 2009 VA examiners 
rendered opinions as to the etiology of any current lumbar and 
cervical spine disorders.  However, at his August 2010 hearing, 
the Veteran indicated that he was still receiving treatment for 
his cervical and lumbar spine disorders at several VA facilities.  
As the Veteran's claim has been reopened, VA has a duty to obtain 
these treatment records as they address issues currently on 
appeal.  This is discussed in the remand portion of the decision 
below.  

Duty To Assist and Notify

As a preliminary matter, the Board finds that the VCAA is not 
applicable to the CUE issues.  The United States Court of Appeals 
for Veterans' Claims (Court) has held that the VCAA does not 
apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding 
VCAA does not apply to RO CUE claims).  The general underpinning 
for the holding that the VCAA does not apply to CUE claims is 
that regulations and numerous legal precedents establish that a 
review for CUE is only upon the evidence of record at the time 
the decision was entered (with exceptions not applicable in this 
matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision).

As it relates to the claims of whether new and material evidence 
has been received to reopen the previously denied claims of 
service connection for thoracolumbar and cervical spine 
disorders, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5- 2004 (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on these 
claims, as they relate to the issue of whether new and material 
evidence has been received to reopen the claims of service 
connection for cervical and thoracolumbar spine disorders, 
further assistance is not required to substantiate that element 
of the claims.

For the issues of whether new and material evidence has been 
received to reopen the claims of right ear hearing loss and a 
right knee disorder, the Court has held that the VCAA notice in a 
new and material evidence claim must include (with some degree of 
specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a November 2007 letter, the RO informed the Veteran that he 
had been previously denied service connection for a hearing loss 
and a right knee disorder in December 2005.  The RO provided the 
specific reasons for each denial.  The RO stated that in order 
for the Veteran to reopen these claims, new and material evidence 
was needed.  He was told that new and material evidence was 
evidence that raised a reasonable possibility of substantiating 
the claim.  Therefore, the evidence he submitted had to relate to 
this fact.

VA has also complied with its duty to assist the Veteran in 
substantiating the claim. It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.  As it relates to the issue 
of service connection for a right knee disorder, there is no duty 
to provide an examination prior to reopening the claim. 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements; his testimony; and arguments 
presented by the representative organization.  For these reasons, 
it is not prejudicial to the appellant for the Board to proceed 
to finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.


ORDER

New and material evidence not having been received, the claims of 
entitlement to service connection for a right ear hearing loss 
and a right knee disorder are not reopened and the appeal is 
denied.

New and material evidence having been received, the claims of 
entitlement to service connection for thoracolumbar and cervical 
spine disorders are reopened.


REMAND

As to the claims of service connection for right elbow and right 
pinky finger disorders, the Board notes that the Veteran has 
indicated that these disabilities arise as a result of falling 
down stairs in August 2004.  The Board notes that the Veteran was 
seen with complaints of right hand, forearm, pinky, ring, and 
middle finger injuries at that time.  The Veteran has reported 
and testified as to having had problems with his right pinky and 
elbow since the time of the injury.  He maintains that service 
connection is warranted for residuals of right pinky and elbow 
injuries.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.  To date, the Veteran has not been afforded VA 
examination with regard to any claimed right finger or right 
elbow disorder.  Given the above, an examination is warranted.  

With regard to the Veteran's claims of service connection for 
cervical and thoracolumbar spine disorders, the Board notes that 
at the time of his August 2010 hearing, the Veteran testified 
that he was still receiving treatment for his neck/back disorders 
from the Battle Creek VA Medical Center.  He also reported that 
he was being evaluated at the Lansing CBOC.  The Board notes that 
the last treatment records obtained from the Battle Creek, 
Michigan VAMC date back to November 2008 and that the last 
treatment records received from the Detroit, Michigan VAMC date 
back to May 2009.  VA is deemed to have constructive knowledge of 
documents which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, and 
could reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary and 
the Board and should be included in the record."  Id. at 613.  If 
such material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment from the Battle Creek, 
Michigan VAMC since November 2008 and from 
the Detroit, Michigan VAMC since May 2009 
and all treatment records from the Lansing 
CBOC VA Medical Facility.  

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current right elbow or right finger 
disorder.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
should be made available to the examining 
physician for review and such review should 
be noted.  

The examiner should answer the following 
question:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current right finger or right elbow 
disorder, if found, is related to the 
Veteran's period of active service, to 
include as a result of any injuries 
sustained in October 2004?  The examiner 
should provide rationales for these 
opinions.

3.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal, including the newly reopened claims 
of service connection for thoracolumbar and 
cervical spine disorders on a de novo 
basis.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.

By t his remand the Board intimates no opinion as to the final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


